 I)E.CISIONS OF NATIONAL. LABOR RELATIONS BOARi)Arrowhead Building Materials and Building Materi-als, Excavating, Heavy Haulers, Drivers, Ware-housemen and Helpers Ilocal No. 541, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, and Helpers of America. Case 17-CA-9707November 12, 1980DECISION AND ORDERBY CIIAIRM1AN FANNIN ANI) M EMliRSJIENKINS ANI) '1 NT1.1 OUpon a charge filed on May 30, 1980, by Build-ing Materials, Excavating, Heavy Haulers, Drivers,Warehousemen and Helpers Local No. 541, affili-ated with International Brotherhood of Teamsters,Chauffeurs, and Helpers of America, herein calledthe Union, and duly served on Arrowhead Build-ing Materials, herein called Respondent, the Gener-al Counsel of the National Labor Relations Board,by the Regional Director for Region 17, issued acomplaint on June 10, 1980, against Respondent,and an amendment to the complaint on June 12,1980, alleging that Respondent had engaged in andwas engaging in unfair labor practices aflfectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and the complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint as amended alleges in substance that onApril 14, 1980, following a Board election in Case17-RC-8892, the Union was duly certified as theexclusive collective-bargaining representative ofRespondent's employees in the unit found appropri-ate;' and that, commencing on or about May 13,1980, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining repesentative, although the Union has re-quested and is requesting it to do so. On June 20,1980, Respondent filed its answer to the complaintas amended admitting in part, and denying in part,the allegations in the complaint.On July 8, 1980, counsel for the General Counselfiled directly with the Board a Motion for Sum-mary Judgment. Subsequently, on July 10, 1980,the Board issued an order transferring the proceed-' ()ficial nlitie is lalken of the recird in the reprcsentatirl proceed-irig Case 17 RC- X 92. as he term "record" is defile in Sccs 10(2 68and I02 69(g) of ithe I oardl' Rule, and Regulatliill. Series X. a imendedlSee LT4 E/Ietrmny.lemr. Inc. 166 NIRH '93 (967), enfd 388 12d 68.3(4th Cir 19hX8) Golden Age lelroage (o. 167 NIRH 151 (h7), enfd 41,F 2d 26 (5th C'ir 1969): Inrtrp ' (C, Ptlch,. 269 FSupp 573(t)C.Va 1967); illet (',orp.. 164 NI.Rt 178 (19)67) cnfd 3'7 d 91(7th Cir 1968): See 9(d) of the NLRAls aarnended253 NLRB No. 32ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted.2Respondentthereafter filed a response to the Notice To ShowCause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the amended complaint, Re-spondent admits that on or about May 8, 1980, theUnion requested by letter that Respondent bargaincollectively with it as the exclusive representativeof the employees in an appropriate unit; however,Respondent denies that the Union is the exclusiverepresentative of its employees, or that the Unionhas at any time represented an uncoerced majorityof the employees in the unit. Additionally, in itsMay 13, 1980, letter to the Union, and in its re-sponse to the Notice To Show Cause, Respondentadmits that it has refused to recognize or bargaincollectively with the Union in order to test theBoard's certification of the Union in Case 17-RC-8892 as the exclusive representative of certain em-ployees at its Kansas City, Kansas, facility. Re-spondent denies, however, that it thereby violatedSection 8(a)(5) and (1) of the Act.Respondent contends in its response to theNotice To Show Cause that it is in possession ofnewly discovered evidence which indicates that theunit certified by the Board on April 14, 1980, is im-proper under Board law. Respondent argues thatduring the hearing in Case 17-CD-264,3 anothercase involving both Respondent and the Union, itlearned that the Union was disclaiming a majorportion of the work traditionally performed by Re-spondent's employees; namely, the transportation ofdrywall materials at cnstruction sites from thepoint at which such materials have been removedfrom Respondent's trucks (the "first drop") to thelocations designated for delivery by the contractorsor subcontractors purchasing the materials. Re-spondent argues that the Union's position in Case17-CD-264 that employees represented by Labor-ers Local Union No. 264, rather than those of Re-spondent's employees which it represents, are enti-tled to do this work under a 1947 jurisdictionalagreement between the Teamsters and Laborers In-()rn Jul 7 17 1980. the Hiard issued an order correcting aill rror in itsrri gial[ (rder' Case 17 C1)CD 264 is currceini pending deci.iion before the Board272 ARROWH()EIAD LUILDING MATERIAL.Sternational Unions, makes it obvious that the Unioncannot represent a large number of Respondent'semployees who were performing this work at thetime of the Union's certification. Respondent fur-ther argues that the Union misled the employees inthe unit as to its ability to represent them in theperformance of their regular work. Respondent re-quests that a hearing be held, and claims that it willthereby prove that the unit is improper underBoard law, since the 1947 agreement and theUnion's disclaimer would "effectively require thatthe Board sanction the carving out of a small splin-ter group of employees" from an otherwise appro-priate unit.A review of the record herein, including therecord in Case 17-RC-8892, reveals the following:On November 9, 1979, pursuant to a Stipulation forCertification Upon Consent Election, an electionwas held in the appropriate unit. The tally of bal-lots showed that 10 votes were cast for and 3 votesagainst the Union, with no challenged ballots. OnNovember 14, 1979, Respondent filed objections toconduct affecting the results of the election. Pursu-ant to an Order Directing Hearing on Objectionsand Notice of Hearing issued by the Regional Di-rector for Region 17, a hearing was held beforeHearing Officer Roy L. Wimpey on December 5,1979. The Hearing Officer's Report and Recom-mendations on Objections found no merit in Re-spondent's objections. The Hearing Officer there-fore recommended that the objections be over-ruled, and that the Union be certified.On April 14, 1980, the Board issued a Decisionand Certification of Representative in which itadopted the Hearing Officer's report and certifiedthe Union as the exclusive bargaining representa-tive of the employees in the appropriate unit.On July 14, 1980 (after the issuance of the com-plaint as amended in this case, and the filing of Re-spondent's answer thereto), Respondent filed aMotion To Revoke Certification in Case 17-RC-8892. Respondent's arguments in support of itsmotion were generally those which it now ad-vances in its response to the Notice To ShowCause in this case; namely, that the Union's certifi-cation should be revoked because it has disclaimedan interest in representing certain of the employeesin the unit. By order dated July 28, 1980, theActing Regional Director for Region 17 deniedRespondent's motion. In his order, the Acting Re-gional Director stated, in relevant part: "After dulyconsidering the Employer's Motion, I find no fac-tual or egal basis to support the Employer's posi-tion. I note that no authority is cited in support ofthe Motion. The mere fact that the Union mayhave disclaimed a portion of the work does not in-dicate that the Union has disclaimed an interest inrepresenting the unit employees." On August 11,1980, Respondent filed a request for review of theActing Regional Director's denial of its motion, inwhich it restated its argument that the Union's dis-claimer of certain work in Case 17-CD-264 re-quires the revocation of the Union's certification.By telegraphic order, dated November 4, 1980, wedenied Respondent's request for reviewof theActing Regional Director's order as raising no sub-stantial issues warranting review. Thus, our April14, 1980, certification of the Union as the exclusiverepresentative of Respondent's employees in an ap-propriate unit remains unaltered.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation engagedin the warehousing and distribution of drywall ma-terials at a facility located at 2820 Roe Lane,Kansas City, Kansas, herein called the facility. Inthe course and conduct of its business operationswithin the State of Kansas, Respondent annuallyreceives goods and services valued in excess of$50,000 directly from sources located outside theState of Kansas.We find, on the basis of the t'oregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.I See Pilbhurgh Plalc Glh. (, x .AL R. B 313 U S 146. h62 (194 1)Rules and Regui;lion, of he Hoard. Sec, 102 67(f) and 102 6q(c) I)ECISIONS OF NAIO()NAL ILABOR RELATIONS 3()ARDII. T1Hl LABOR ORGANIZA IION INVOI.VI.I)Building Materials, Excavating, Heavy Haulers,Drivers, Warehousemen and Helpers Local No.541, affiliated with International Brotherhood ofTeamsters, Chauffeurs, and Helpers of America, isa labor organization within the meaning of Section2(5) of the Act.III. TIFl- UNIFAIR I ABOR PRACTICESA. he Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time drivers,helpers and yardmen employed by the Em-ployer at its facility located at 2820 Roe Lane,Kansas City, Kansas, but excluding officeclerical employees, watchmen, guards and su-pervisors as defined in the Act, and all otheremployees.2. The certificationOn November 9, 1979, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 17 designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton April 14, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about May 8, 1980, and at alltimes thereafter, the Union has requested Respond-ent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencingon or about May 13, 1980, and continuing at alltimes thereafter to date, Respondent has refused,and continues to refuse, to recognize and bargainwith the Union as the exclusive representative forcollective bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceMay 13, 1980, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. HE E:FI:FCT OF THE UNFAIR ABORPRACTICIS UPON COMMEIRCEThe activities of Respondent, set forth in section11I, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMIDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI.USIONS OF LAW1. Arrowhead Building Materials is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Building Materials, Excavating, Heavy Haul-ers, Drivers, Warehousemen and Helpers LocalNo. 541, affiliated with International Brotherhoodof Teamsters, Chauffeurs, and Helpers of America,is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. All full-time and regular part-time drivers,helpers and yardmen employed by the Employer atits facility located at 2820 Roe Lane, Kansas City,Kansas, but excluding office clerical employees,watchmen, guards and supervisors as defined in theAct, and all other employees, constitute a unit ap-274 ARROWHEAD BUILDING MATERIAL.Spropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since April 14, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about May 13, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Arrowhead Building Materials, Kansas City,Kansas, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Building Materials,Excavating, Heavy Haulers, Drivers, Warehouse-men, and Helpers Local No. 541, affiliated with In-ternational Brotherhood of Teamsters, Chauffeurs,and Helpers of America, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All full-time and regular part-tie drivers, help-ers and yardmen employed by the Employerat its facility located at 2820 Roe Lane, KansasCity, Kansas, but excluding office clerical em-ployees, watchmen, guards and supervisors asdefined in the Act, and all other employees.(b) I any like or related manner interfering with,restraining, or coercing employees in the exerciseof the rights guaranteed them in Section 7 of theAct.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Kansas City, Kansas, facilitycopies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by theRegional Director for Region 17, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 17,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.1i Ihe c\ enI thai this ( )rdcr iS cnfrccd h .a Judgncrlln I (T i nllcdSlatels C(our l iof Appceal, the %kord, ill the lollt -rtadlling "t'rtCd riaOrder f te Nllonal I.ahor RLilllons 1tioard III r tea, oted P'ursu;ilt t .Jgm nl l Of tlh tnitd Sl ats (., url lof Appeal, Enforcln g :InOrdcl vI1 h NRilon Iabor RcLIoilS oardAPPENDIXNorici. To EMPI.OYE. EiSPOSIl:D) BY ORDI)R OF1 IH:NATIONAI LABOR REIATIONS BOARDAn Agency of the United States GovernmentWE WIll.L NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Building Materials, Excavating, HeavyHaulers, Drivers, Warehousemen and HelpersLocal No. 541, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, andHelpers of America, as the exclusive repre-sentative of the employees in the bargainingunit described below.Wi. wt.i. NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WiE wlli., upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargaining275 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time drivers,helpers and yardmen employed by the Em-ployer at its facility located at 2820 RoeLane, Kansas City, Kansas, but excludingoffice clerical employees, watchmen, guardsand supervisors as defined in the Act, andall other employees.ARROWHEAD BUIL.DING MATERIALS276